Citation Nr: 1436253	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  08-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from January 1967 to January 1970 and from February 1991 to April 1991.  He additionally indicates that he had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) at various periods between 1970 and, most recently, from September 11, 2001, to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), that denied the above issues.  The Veteran timely appealed that decision.

This case was previously before the Board in January 2012 and November 2013 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In the November 2013 Remand, the Board indicated that the type of service the Veteran was on and during which time periods mattered immensely in this case as ACDUTRA allows for service connection of diseases while ACDUTRA only allows for service connection for injuries or aggravation of injuries incurred during service.  In this regard, the Board specifically indicated that on remand, the agency of original jurisdiction was to "specifically compile a complete list of dates
that the Veteran was on ACDUTRA and INACDUTRA from 1970 to 2001, for
the purposes of service under 38 U.S.C.A. § 1110."

A review of the evidence of record shows that while additional development was undertaken in determining the Veteran's periods of service, the agency of original jurisdiction did not  compile a complete list of dates that the Veteran was on ACDUTRA and INACDUTRA from 1970 to 2001.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must again remand the case for compliance with the remand orders.  As such, this matter must be remanded so that the requested development may be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall compile an extensive and exhaustive listing of the Veteran's post-1970 periods of ACDUTRA and INACDUTRA to specifically include the periods from 1989 to 1994 as well as which specific designation the Veteran was serving on May 17, 1997.

The agency of original jurisdiction shall also determine whether the period from November 4, 2001, to November 28, 2001, qualifies for ACDUTRA or INACDUTRA status under 38 USCA § 1110 for purposes of authorization for VA benefits.

2.  The agency of original jurisdiction will then review the 
Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives by agency of original jurisdiction, another remand will likely result.  See Stegall, 11 Vet. App. at 271.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



